appeal after an appealable, written order or judgment is filed. Because we
                lack jurisdiction over this appeal, we
                            ORDER this appeal DISMISSED.




                                                                                 J.
                                                   42446ker               '
                                                   Parraguirre


                                                             2a,40'              J.
                                                    Douglas


                                                         —C--7 J.
                                                    Cherry



                cc: Hon. Linda M. Gardner, District Judge
                     Gregg Johnson
                     Jill K. Whitbeck
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A